United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearney, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-503
Issued: September 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2008 appellant filed a timely appeal of an October 22, 2008 decision of
the Office of Workers’ Compensation Programs denying her claim for compensation. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
traumatic injury on May 19, 2008.
FACTUAL HISTORY
On September 18, 2008 appellant filed a traumatic injury claim alleging that on May 19,
2008 she sustained a right shoulder injury from a door at work. She did not stop work. The
employing establishment controverted the claim.
A May 19, 2008 routing slip from appellant’s supervisor noted that a door on a bulk mail
container came down and struck appellant’s right arm. The slip indicated that she did not request
medical treatment.

On September 19, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish her claim. It allowed 30 days to submit such evidence. The Office
requested a physician’s report with an opinion on how the incident resulted in a diagnosed
medical condition.
In an undated statement, appellant indicated that on May 19, 2008 she was working on a
bulk mail container. After loading the bulk mail container with boxes, she attempted to close it
when the door fell off its hinges and struck her right upper arm and shoulder. The incident
caused right upper arm and shoulder swelling and bruising. Appellant’s acting supervisor took
her into the office and placed ice on her arm and shoulder. Appellant did not seek immediate
medical attention as she feared losing her job. She subsequently saw her treating physician, who
advised that she not return to work. However, appellant noted she was financially unable to miss
work.
In an October 2, 2008 report, Dr. Marwan Assaleh, an internist, first treated appellant on
May 29, 2008 for severe neck, upper back and right shoulder pain after a door at work fell on her
right shoulder and neck. He noted that examination of appellant’s cervical spine revealed tender
muscles at the right side with tender supraspinatus muscle with spasm on the right. Appellant’s
right shoulder was painful to extension and abduction but had a complete range of motion with
passive movement, though painful. Dr. Assaleh noted right elbow pain to palpation laterally and
no obvious bruised area in her upper back or right shoulder. He diagnosed blunt trauma to the
right upper back and shoulder with right rotator cuff syndrome, cervical spine strain and lateral
epicondylitis on the right. Dr. Assaleh recommended light duty and physical therapy. He stated
that a magnetic resonance imaging (MRI) scan on June 26, 2008 revealed supraspinatus tendon
tendinitis, tendinopathy with probable distal focal interstitial delaminating tear and a focal partial
thickness tear with small subacromial-subdeltoid bursal effusion. The MRI scan also showed
biceps tendon mild tendinitis, tenosynovitis, subscapularis tendon tendinosis, tendinopathy with
probable distal superficial fiber focal partial thickness tear and acromioclavicular (AC) joint
hypertrophy with arthritic changes. In subsequent follow-up visits, Dr. Assaleh placed appellant
on disability between September 25 and October 9, 2008.
On appellant’s last visit,
September 28, 2008, he referred her to an orthopedic surgeon for her right shoulder.
In a decision dated October 22, 2008, the Office denied appellant’s claim. It found that
she experienced the May 19, 2008 incident, however, the medical evidence was insufficient to
establish that the incident caused an injury to her neck or right upper extremity.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
1

5 U.S.C. §§ 8101-8193.

2

and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS
The record reflects that on May 19, 2008 appellant was struck by the door of a bulk mail
container that fell from its hinges while she was in the performance of duty. However, the
medical evidence is not sufficient to establish that this incident caused or aggravated her claimed
right shoulder and upper arm condition.
In an October 2, 2008 report, Dr. Assaleh noted appellant’s history of injury consisted of
a door falling on her right shoulder and neck at work. He treated her 10 days following the
incident. On examination, he initially diagnosed blunt trauma to the right upper back and
shoulder with right rotator cuff syndrome, cervical spine strain and lateral epicondylitis on the
right elbow. Although Dr. Assaleh described the May 19, 2008 employment incident and stated
that appellant experienced pain, he did not adequately address how the door striking appellant’s
right shoulder and neck caused or aggravated the diagnosed medical conditions. On June 26,
2008 he obtained an MRI scan and diagnosed several conditions pertaining to the shoulder
region. Dr. Assaleh did not provide medical rationale to explain how the accepted incident
would cause or aggravate the medical conditions noted on diagnostic testing.
The Office notified appellant of the evidence needed to establish her claim on
September 19, 2008. It advised her that she needed to submit a physician’s reasoned medical
explanation of how the work incident caused or contributed to her right shoulder and upper arm
condition. Appellant’s burden of proof includes the submission of rationalized medical evidence
2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

Id.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

addressing whether there is a causal relationship between the employee’s diagnosed condition
and the employment incident. Appellant did not submit a reasoned medical opinion explaining
how the work incident caused or aggravated the diagnosed conditions noted by Dr. Assaleh.
Consequently, the Board finds that the Office properly denied appellant’s claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained a traumatic injury on May 19, 2008 in the performance of duty.5
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 22, 2008 is affirmed.
Issued: September 1, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

Appellant submitted new evidence on appeal. However, the Board may only review evidence that was in the
record at the time the Office issued its final decision. 20 C.F.R. § 501.2(c).

4

